Name: Commission Regulation (EC) No 1150/1999 of 1 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities2. 6. 1999 L 139/3 COMMISSION REGULATION (EC) No 1150/1999 of 1 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 2. 6. 1999L 139/4 ANNEX to the Commission Regulation of 1 June 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 61,0 999 61,0 0707 00 05 052 80,9 628 129,4 999 105,1 0709 90 70 052 53,5 999 53,5 0805 30 10 382 44,2 388 48,3 528 47,6 999 46,7 0808 10 20, 0808 10 50, 0808 10 90 388 75,9 400 106,6 508 68,7 512 56,8 524 66,1 528 58,0 804 99,1 999 75,9 0809 20 95 052 279,3 400 174,9 999 227,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.